HOOK, Circuit Judge
(dissenting). This is a case of technical, statutory trade-mark, not of unfair competition. The trade labels of.defendant are so unlike complainant’s no one could be deceived. The sole resemblance is in the use of the word “Abricotine” as the name of the cordial or liqueur which both sell. In no other way is it claimed defendant trespasses. Complainant relies on two registrations of a trademark in the Patent Office, one November 6, 1906, the other November 1, 1910. The latter trade-mark is shown in the foregoing opinion to consist of a shield outline inclosing the initials “P. G.,” the word “Abricotine,” and the name “P. Gamier” in script. The former is precisely like it, gxcept that it contains in addition the words, “Liqueur extraite du Fruit l’Abricot,” facsimiles and descriptions of certain medals and the address, Enghien-les-Bains. Complainant evidently-sought by each registration to avail herself of the provision of the act of February 20, 1905 :
“That nothing herein shall prevent the registration of any mark * * * which was in actual and exclusive use as a trade-mark of the applicant or his *410predecessors from whom he derived title for ten years next preceding the passage of this act.” 33 Stat. 725, § 5.
The -first application, for registration lacked averment of the ten years’ actual and exclusive use and was probably deemed insufficient under the above provision, so_ in the second the actual use for the ten years was stated, and it was averred that to the best of the applicant’s knowledge and-belief the use was exclusive. Recitals in the application show that each related to the same trade designations previously used, yet they were different in that, as already observed, some features of the first were omitted from the second. This difference is not important in itself, but is referred to merely to give point to a suggestion to be made presently.
The statute limits our inquiry to the ten years preceding its passage. During that period “Abricotine” was in the French language the common name of the liqueur having the flavor of the apricot which was used in its manufacture. Abricot has for centuries been the French name of the fruit we call apricot, and the word “Abricotine” came in, the well-known way of the growth and development of languages—■ the addition of the suffix “in” or “ine” to root words—just as quinine, glycerin, glycerine, acontine, and a host of others. The beaten path was followed in naming the antiseptic listerine after Sir Joseph Lister, though an arbitrary tei'm was probably coined, since Lister was not the root name of an elexnent in the product. The period of exclusive use required by the statute and claimed by complainant is from February 20, 1895, to February 20, 1905. I have said that during this period “Abricotine” was the well-known, established, specific name of the article which both parties sell. Coxnplainant did not coin it; it was in the vocabulary and she gave it no new meaning or application. In volume 22, La Grande Encyclopedic, published in Paris, May 22, 1895-June 30, 1896, under the title “Liqueur” is given a recipe for making the liqueur Kilmmel, following which, it is said:
“On pent íabriquer ainsi une foule de liqueurs, anisette, abricotine, mentbe, raspail, marasquin” etc.
A person can make in this way a large number of liqueurs, anisette, abricotine and so on. This appeared right at the beginning of complainant’s alleged ten-year period of exclusive use. It is assumed in the opinion of the court that Abricotine may be a descriptive term. But more than that, it was from the commencement the specific, substantive name of the commodity. Complainant did not even adapt an old word to a new use; she took a current verbal coin of France, just as we of this country would call a hoe a hoe or a spade a spade, and asks a monopoly of it in this country. But, it is said, we have no judicial knowledge of the French language and there was no swoxm testimony on the subject. Of course, broadly speakixig, a ceftirt will not assume judicial knowledge of a foreign language; - but the information . needed here is far shox-t of that. All agree that a court may resort to dictionaries in its own language to inform its understanding, and that embraces many things of which it was wholly ignorant before. This conceded right extends to phrases taken from foreign tongues, as, for *411example, “en bloc,” which appears in one of the foregoing opinions. We use Latin quite freely, and if ignorant or dull of memory we inform ourselves or refresh our understanding like the pupils in the schools. If a foreign dictionary were translated into English, or if some English lexicographer gave the foreign synonyms of'the names'of articles of trade and commerce (abricot appears as the French for apricot'in our unabridged lexicons), doubtless we could consult the publications without testimony as to their accuracy. .The real test whether a court may inform itself of the meaning of a word, phrase, or sentence in another language without sworn witnesses should be whether there are ready, convenient means commonly employed in the other walks of life, and whether the information so gained would be indisputably beyond controversy. Those conditions existing, it would seem quite vain to require proof under oath. If complainant had been engaged in putting up tinned meats in Germany instead o-f liqueurs in 'France and had applied her arbitrary trade symbol to “Kalbfleisch,” could it reasonably be said that a court could not learn the English meaning except through sworn witnesses? A large part of our population, including school children, would know it at once, and most of the others could quickly and accurately inform themselves.
There are two aspects in which this case may be viewed: First, that complainant registered the name “Abricotine” as her trade-mark; second, that she registered an assemblage of marks, names, etc., in which “Abricotine” appeared as the commodity to which the marks were applied. In the foregoing opinion the first is assumed, I think, inad-: vertently. The trade-mark claimed by the last registration is shown in the opinion to consist of the three things already mentioned and the name “Abricotine.” In the statement and verified declaration for the registration the combination is referred to as a whole; the particular name abricotine is not mentioned at all. But if the claim be confined to the word alone, complainant must fail because as a fact there was no exclusive use for the ten-year period. It would be an effort to secure a monopoly of the common name by which an' article is known in trade and commerce. It is inconceivable that Congress contemplated such a thing. Though liqueurs are a small and not widely knowp group of commodities, yet necessarily the same principles apply as to others; and it could as well be said that complainant might appropriate for her sole use such descriptive words and settled names as “Pure Lard,” “Corn Meal,” and “Sweet Potatoes.” There would be no ¿scape from this conclusion. If the name by which an article of nature or manufacture goes has become so established and common that it is set forth in a dictionary or national encyclopedia, can it be said that a private individual thereafter enjoyed the exclusive use of it? Such an appropriation, susceptible of perpetuation by renewal of registration, would be so contrary to public policy that Congress manifestly did not intend it. The registration gives but a prima facie private right which yields to the public right when judicially known.
I think it evident that complainant never registered “Abricotine” as a trade-mark except as it was a part of an assemblage or the common name of the article to which the real trade-mark was applied. There *412was no proof of the exclusive use of the name for the ten years except the qualified averment in the declaration for registration and that related to the assemblage as an entirety. Upon this aspect my Brothers say a trade-mark should be regarded as a whole and may be infringed by the use of part. Saxlehner v. Eisner, 179 U. S. 19, 21 Sup. Ct. 7, 45 L. Ed. 60, is cited for the rule that “it is not necessary to constitute an infringement that every word of a trade-mark should be appropriated.” But there is a qualification of this rule, one phase of which is expressly recognized in that case. The case related to Saxlehner’s trade-mark “Hunyadi Janos” applied to the bitter waters of a well in Hungary. Defendant asserted the right to use the word “Hunyadi” alone, but the court denied it. It said the trade-name selected was “neither descriptive nor geographical but purely arbitrary and fanciful.” Defendant also urged that, after Saxlehner adopted the name, the word “Hunyadi” had become a generic term descriptive of the waters of a large number of wells in that region. As to this the court said (179 U. S. page 33, 21 Sup. Ct. 12, 45 L. Ed. 60):
“Of course, if it had. become such with the assent and acquiescence of Saxlehner, he could not thereafter assert his right to its exclusive use,” but, as he apparently made every effort to stop its use, “it ought not be charged up against his claim that the word had become generic.”
Therefore a word may be lost from a trade-mark if it becomes a generic or descriptive ■ name with the owner’s acquiescence. It is equally true that if a word is the recognized and established name of' an article, and hence not by itself susceptible to appropriation as a trade-mark, it cannot be appropriated by joining with it separable arbitrary symbols and other designations. There can be no doubt of the application of this rule to a case under the ten-year clause of the act of 1905, where the word sought to be appropriated has been so established as the name of the article that in the very nature of things the claimant could not have had its exclusive use. Otherwise the circumstance that no one else had happened to use the entire combination of separable designations could be employed to protect each part separately. The ordinary names of! commodities in daily use and words and expressions descriptive of their qualities and properties could be privately monopolized if they happened to have been exclusively used with particular arbitrary symbols and proper names for the ten years preceding February 20, 1905; and quite likely there are many such cases in this country. If complainant’s first registration had been effective under the ten-year clause, then by such a construction no other person could lawfully describe his apricot cordial as “Eiqueur extraite du Fruit l’Abricot,” nor have expressed on his labels the English equivalent of that description. The consequences of such a doctrine would be quite extraordinary. The complainant’s just rights would be conserved by treating the trade-mark as consisting of the shield, the contained initials, and the name “P. Gamier,” and as applying to the liqueur abricotine. As so construed, the affidavit for registration might be true, and other persons, defendant for instance, would be free to call their product by its right npe, provided they did not use complainant’s marks or symbols.